Citation Nr: 1722792	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for degenerative disc and joint disease, lumbosacral spine, status post laminectomy L3-4 and L4-5 for lumbar canal stenosis with residual scar (lumbar spine disability).

2.  Entitlement to a separate compensable disability rating for lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Fleury Johnson, Associate Counsel



INTRODUCTION

The Veteran had honorable active service in the United States Air Force from August 1951 to August 1955, and from September 1955 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision, which increased the Veteran's 20 percent rating for his lumbar spine disability to 40 percent, effective November 8, 2007.  In an August 2011 statement of the case, the RO continued the rating of 40 percent for the Veteran's lumbar spine disability.

On an October 2012 VA Form 9 the Veteran indicated that he wanted to testify at a Board hearing with respect to the claim.  In correspondence received in May 2013, the Veteran withdrew his request for a hearing.

In September 2013, the Board vacated a previous June 2013 Board decision, which withdrew the Veteran's appeal for an increased rating of the Veteran's lumbar spine disability.  The September 2013 Board decision also remanded the case for a VA examination to determine whether the Veteran had lumbar radiculopathy that warrants a separate compensable rating, and to obtain relevant medical treatment records, including records relevant to his lumbar spine disability.  The directives of the Board's September 2013 remand have not been substantially complied with, as discussed in more detail below.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2016 and August 2016, the RO issued supplemental statements of the case, which continued the Veteran's rating of 40 percent for degenerative disc and joint disease, lumbosacral spine, status post laminectomy L3-4 and L4-5 for lumbar canal stenosis with residual scar, and denied a separate compensable initial rating for lumbar radiculopathy.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement, which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that he is afforded every possible consideration.

The Veteran was afforded a VA examination for his lumbar spine disability in July 2010.  In a March 2017 Informal Hearing Presentation, the Veteran's representative indicated that the examination was inadequate to evaluate the current state of the Veteran's lumbar spine disability.

Specifically, the representative stated that the Veteran indicated in a July 2016 statement that his lumbar spine disability was worse than previously evaluated.  The representative also stated that the July 2010 VA examination was too old to evaluate adequately the state of the Veteran's lumbar spine disability.  The Board finds that the evidence suggests the possible worsening of his lumbar spine disability, warranting reexamination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As previously noted, in September 2013, the Board remanded the case for a VA examination to determine whether the Veteran had lumbar radiculopathy that warranted a separate compensable rating.  The September 2013 Board remand requested that the Veteran should "be provided a VA neurologic examination to assess the nature and etiology of any neurological abnormalities that may be associated with his service-connected lumbar spine disorder.  ...  All indicated studies, to include EMG studies and/or nerve conduction studies, should be performed."

A VA examination obtained in May 2016 did not include EMG studies.  The examiner did not explain why EMG studies were not performed.  The examiner provided an opinion based upon a review of EMG studies dated in June 2005.  The Board finds that the June 2005 EMG study does not meet the requirements of the September 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the May 2016 examination report appears to be internally inconsistent with respect to neurological manifestations of the Veteran's lumbar spine disability.  In this regard, the May 2016 examination noted that the Veteran had decreased sensation testing for light touch bilaterally for the upper anterior thigh, the thigh/knee, the lower leg/ankle, and the foot/toes.  However, the examiner did not find that any nerves were affected.  Therefore, the Veteran must be given an updated VA examination for his radiculopathy.

The Board finds that the Veteran should be afforded another VA examination for the Veteran's lumbar spine disability and any associated neurological manifestations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the Veteran's relevant outstanding treatment records that are not currently associated with the claims file.

2. The Veteran should be afforded a VA examination to determine the current severity of his lumbar spine disability.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

a) The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion of the lumbar spine.  Examination of a joint must include range of motion testing of the joint in the following areas:  (1) Active motion; (2) Passive motion; (3) Weight-bearing; and (4) Nonweight-bearing.

The examiner should note whether upon repetitive motion of the Veteran's lumbar spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

b) The existence of any ankylosis of the spine should also be identified.

The examiner should state whether the Veteran's limited motion of the spine is analogous to ankylosis.

c) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should identify and describe in detail all residuals attributable to the Veteran's lumbar spine disability.

d) The examiner should state whether the Veteran's lumbar spine disability encompasses intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had incapacitating episodes.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician.  

e) The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, the examiner should indicate why that is so.

2. The Veteran should be provided a VA neurologic examination to assess the nature and etiology of any neurological abnormalities that may be associated with his service-connected lumbar spine disorder.

a) The claims folder must be made available and reviewed by the examiner.

b) All indicated studies, to include current EMG studies and/or nerve conduction studies, should be performed.  Studies prior to June 2017 are not adequate.  

c) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

d) The examiner shall provide an opinion indicating whether the Veteran has lumbar radiculopathy and if so, the nature (affected nerve(s)) and severity of such.  

e) The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, the examiner should indicate why that is so.

3. Readjudicate the claim on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

